DETAILED ACTION
Restriction Requirement
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.    	Claim(s) 1-10, drawn to a photoactive compound.
II.   	Claim(s) 11-20, drawn to a method of generating a photoactive compound.
The inventions are distinct, each from the other because of the following reasons:
The inventions are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process. See MPEP § 806.05(f).  In the instant case, the product of claim 1 may be formed by a materially different process, for example, a process that uses a reactive compound where Z’ is -CCHO, and not -H or -CHO.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required for at least the following reason(s):
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
the prior art applicable to one invention would not likely be applicable to another invention; and
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
The Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should the Applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

No claim appears to be generic to the following disclosed patentably distinct species:
GENUS A)
Species A1: wherein the near-infrared absorbing photoactive compound comprises Formula A-1 (Table 1);
Species A2: wherein the near-infrared absorbing photoactive compound comprises Formula A-2;
Species A3: wherein the near-infrared absorbing photoactive compound comprises Formula A-3;
Species A4: wherein the near-infrared absorbing photoactive compound comprises Formula A-4;
Species A5: wherein the near-infrared absorbing photoactive compound comprises Formula A-5;
Species A6: wherein the near-infrared absorbing photoactive compound comprises Formula A-6;
Species A7: wherein the near-infrared absorbing photoactive compound comprises Formula A-7;
Species A8: wherein the near-infrared absorbing photoactive compound comprises Formula A-8;
Species A9: wherein the near-infrared absorbing photoactive compound comprises Formula A-9;
Species A10: wherein the near-infrared absorbing photoactive compound comprises Formula A-10;
Species A11: wherein the near-infrared absorbing photoactive compound comprises Formula A-11;
Species A12: wherein the near-infrared absorbing photoactive compound comprises Formula A-12;
Species A13: wherein the near-infrared absorbing photoactive compound comprises Formula A-13;
Species A14: wherein the near-infrared absorbing photoactive compound comprises Formula A-14 (Table 2);
Species A15: wherein the near-infrared absorbing photoactive compound comprises Formula A-15;
Species A16: wherein the near-infrared absorbing photoactive compound comprises Formula A-16;
Species A17: wherein the near-infrared absorbing photoactive compound comprises Formula A-17;
Species A18: wherein the near-infrared absorbing photoactive compound comprises Formula A-18;
Species A19: wherein the near-infrared absorbing photoactive compound comprises Formula A-19;
Species A20: wherein the near-infrared absorbing photoactive compound comprises Formula A-20;
Species A21: wherein the near-infrared absorbing photoactive compound comprises Formula A-21;
Species A22: wherein the near-infrared absorbing photoactive compound comprises Formula A-22;
Species A23: wherein the near-infrared absorbing photoactive compound comprises Formula A-23;
Species A24: wherein the near-infrared absorbing photoactive compound comprises Formula A-24;
Species A25: wherein the near-infrared absorbing photoactive compound comprises Formula A-25 (Table 3);
Species A26: wherein the near-infrared absorbing photoactive compound comprises Formula A-26;
Species A27: wherein the near-infrared absorbing photoactive compound comprises Formula A-27;
Species A28: wherein the near-infrared absorbing photoactive compound comprises Formula A-28 (Table 4);
Species A29: wherein the near-infrared absorbing photoactive compound comprises Formula A-29;
Species A30: wherein the near-infrared absorbing photoactive compound comprises Formula A-30;
Species A31: wherein the near-infrared absorbing photoactive compound comprises Formula A-31;
Species A32: wherein the near-infrared absorbing photoactive compound comprises Formula A-32 (Table 5);
Species A33: wherein the near-infrared absorbing photoactive compound comprises Formula A-33;
Species A34: wherein the near-infrared absorbing photoactive compound comprises Formula A-34;
Species A35: wherein the near-infrared absorbing photoactive compound comprises Formula A-35;
Species A36: wherein the near-infrared absorbing photoactive compound comprises Formula A-36;
Species A37: wherein the near-infrared absorbing photoactive compound comprises Formula A-37;
Species A38: wherein the near-infrared absorbing photoactive compound comprises Formula A-38;
Species A39: wherein the near-infrared absorbing photoactive compound comprises Formula A-39;
Species A40: wherein the near-infrared absorbing photoactive compound comprises Formula A-40;
Species A41: wherein the near-infrared absorbing photoactive compound comprises Formula B-1 (Table 6);
Species A42: wherein the near-infrared absorbing photoactive compound comprises Formula B-2;
Species A43: wherein the near-infrared absorbing photoactive compound comprises Formula B-3;
Species A44: wherein the near-infrared absorbing photoactive compound comprises Formula B-4;
Species A45: wherein the near-infrared absorbing photoactive compound comprises Formula B-5;
Species A46: wherein the near-infrared absorbing photoactive compound comprises Formula C-1;
Species A47: wherein the near-infrared absorbing photoactive compound comprises Formula C-2;
Species A48: wherein the near-infrared absorbing photoactive compound comprises Formula C-3; and
Species A49: wherein the near-infrared absorbing photoactive compound comprises Formula C-4;
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
The Applicant must select one of Species A1-A49.

GENUS B)
Species B1: wherein X in the claimed photoactive compound is C=O (claims 4 and 20); 
Species B2: wherein X in the claimed photoactive compound is SO2 (claim 6);
Species B3: wherein X in the claimed photoactive compound is C=C(CN)2 (claim 8);
Species B4: wherein X in the claimed photoactive compound is O (claim 9); and
Species B5: wherein X in the claimed photoactive compound is S (claim 10).
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
The Applicant must select one of Species B1, B2, B3, B4, and B5.


The Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from each group for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Specifically, the Applicant must select one species from each of the following genus groups: (1) Species A1-A49 and (2) Species B1-B2.  For example, an election of Species A1 and B1 would be a proper election.  An election of only Species A1 would be an improper election.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the prior art applicable to one species would not likely be applicable to another species.
The Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) IDENTIFICATION OF THE CLAIMS ENCOMPASSING THE ELECTED SPECIES OR GROUPING OF PATENTABLY INDISTINCT SPECIES, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, the Applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should the Applicant traverse on the ground that the species, or groupings of patentably distinct species from which election is required, are not patentably distinct, the Applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the Examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The Office has required restriction between product or apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder.  All claims directed to a non-elected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112.  Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04.
Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims.  Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the Office before the patent issues.  See MPEP § 804.01. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY–FRIDAY, 9:00am–5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721